Order entered November 25, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00175-CV

                            BERNARD PATRUSKY, Appellant

                                              V.

         KENNETH BLOOMBERG AND MARILYN BLOOMBERG, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-14821

                                          ORDER
       We GRANT appellant’s November 24, 2014 unopposed motion for extension of time to

file reply brief and ORDER the brief be filed no later than December 15, 2014.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE